Citation Nr: 0801141	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro) in
Denver, Colorado


THE ISSUES

1.  Entitlement to an increase in the ratings for a lumbar 
disability currently assigned staged ratings of 0 percent 
prior to September 14, 2005, 10 percent from September 14, 
2005 through July 31, 2007, and 20 percent from July 31, 
2007.  

2.  Entitlement to a combined rating in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from May 
2000 to May 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Boise, Idaho RO that granted service 
connection for a lumbar disability and a right knee 
disability, and assigned a 0 percent rating for each.  A 
February 2006 rating decision increased the ratings for the 
lumbar spine disability to 10 percent, effective September 
14, 2005, and for right knee disability rating to 10 percent, 
effective May 4, 2004.  A November 2007 rating decision 
assigned the current ratings.  The veteran had requested a 
videoconference hearing; he withdrew his appeal in these 
matters on the date the hearing was scheduled.   


FINDING OF FACT

On January 10, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant in writing that he intended to withdraw his appeal 
seeking increased ratings for his lumbar and right knee 
disabilities, indicating he was satisfied with the November 
2007 rating decision in these matters; there is no question 
of fact or law remaining before the Board.


CONCLUSION OF LAW

The appellant has withdrawn his appeal for increased ratings 
for lumbar spine and right knee disabilities; the Board has 
no further jurisdiction in these matters.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.204 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal, no further discussion of the 
impact of the VCAA on these matters is necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On the day his videoconference hearing was scheduled in 
January 2007, the appellant faxed a statement to the Board 
indicating that he was satisfied with the ratings established 
by a November 2007 rating decision, and withdrew his appeal 
seeking increased ratings for his lumbar spine and right knee 
disabilities.  Hence, there is no allegation of error of fact 
or law for appellate consideration as to these claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters, and the appeal must be dismissed.







ORDER

The appeals seeking increases in the ratings assigned for the 
veteran's lumbar spine and right knee disabilities are 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


